         Case 1:20-cv-03456-MKV Document 67 Filed 12/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                          USDC SDNY
 MEDRITE CARE, LLC, MEDRITE 22ND                          DOCUMENT
 LLC, MEDRITE 72 LLC, MEDRITE BH                          ELECTRONICALLY FILED
 LLC, MEDRITE MIDTOWN WEST LLC,                           DOC #:
 and HENRY WEISS individually and                         DATE FILED: 12/2/2020
 derivatively on behalf of MEDRITE CARE,
 LLC, MEDRITE 22ND LLC, MEDRITE 72
 LLC, MEDRITE BH LLC and MEDRITE
 MIDTOWN WEST LLC,

                            Plaintiffs,

                    -against-

 MEDRITE 243 LLC, MEDRITE EAST SIDE
 LLC MEDRITE HAVERSTRAW LLC,
 MEDRITE HOLDINGS LLC, MEDRITE
 LLC, MEDRITE MANAGEMENT LLC,
                                                               20-cv-3456 (MKV)
 MEDRITE MTVERNON LLC, MEDRITE
 MYRTLE LLC, MEDRITE NYC LLC,                                ORDER RELEASING
 MEDRITE SPRING VALLEY LLC, NEW                              SECURITY DEPOSIT
 MEDRITE CARE NEW YORK
 INTERNATIONAL LLC, MEDRITE 41
 LLC, MEDRITE MEDICAL CARE, PA,
 SUPREME MEDICAL MANAGEMENT
 LLC and SAMUEL FISHMAN a/k/a
 SAMUEL FISCH,

                            Defendants

                    -and-

 MEDRITE CARE, LLC, MEDRITE 22ND
 LLC, MEDRITE 72 LLC, MEDRITE BH
 LLC, and MEDRITE MIDTOWN WEST
 LLC,

                     Nominal Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On May 4, 2020, Plaintiffs initiated this action by filing a complaint [ECF #1] and an

emergency ex parte application for a temporary restraining order, preliminary injunction, and
          Case 1:20-cv-03456-MKV Document 67 Filed 12/02/20 Page 2 of 2




pre-judgment attachment [ECF #2, 2-1–2-34 (“Application for Emergency Relief”)]. In an Order

dated May 5, 2020, the Court issued a limited temporary restraining order to preserve the status

quo pending a hearing on the Application for Emergency Relief with all parties present [ECF

#6]. In its May 5, 2020 Order, the Court directed Plaintiffs to place security in the amount of

$5,000 with the Clerk of the Court. On May 6, 2020, the Cashiers Office received $5,000 from

Henry Weiss. On May 8, 2020, the Court vacated the temporary restraining order and denied

Plaintiffs’ Application for Emergency Relief [ECF #17]. On September 9, 2020, the action was

dismissed pursuant to a stipulation of the parties [ECF #61, 62].

       On November 25, 2020, Plaintiffs filed a letter requesting the return of the security to Henry

Weiss [ECF #64]. On December 2, 2020, Defendants filed a letter stating that Defendants do not

object to Plaintiffs’ request [ECF #66]. Accordingly, IT IS HEREBY ORDERED that the Clerk of

Court release the security in the amount of $5,000, receipt number 2046540149, to Henry Weiss at

72 Hewes Street, Brooklyn NY 11249.

SO ORDERED.
                                                       _________________________________
Date: December 2, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge




                                                   2
